DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Examiner notes that the phrase ‘…adhere to…’ as found in line 1 of the claim should be changed to read --…adhered to…-- in order to place the claim in better form.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8, 10, 12, 13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9997729, 10199440, and 11121194. Please see chart below for claim correspondence.  







17/473560(instant application)
USPN9997729
USPN10199440
USPN11121194


1
11
11
 


2
 
 
 


3
 
 
 


4
11
11
 


5
 
11
 


6
 
 
 


7
 
 
 


8
 
11
 


9
 
 
 


10
 
11
 


11
 
 
 


12
 
11
 


13
11
11
 


14
 
 
 


15
 
 
7


16
 
 
7


17
 
 
7


18
 
 
7


19
 
 
7


20
 
 
 








Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see chart below for an example of claim limitation correspondence.





17/473560(instant application)
USPN11121194


15. A display device comprising: a substrate including a plurality of pixel areas; a plurality of display elements disposed on the substrate; a pixel defining layer disposed between the plurality of pixel areas; 
1. A display device comprising: a substrate including a plurality of pixel areas; a plurality of display elements disposed on the substrate; a pixel defining layer disposed between the plurality of pixel areas; 


a plurality of spacers disposed between the plurality of pixel areas; an encapsulating layer disposed on the plurality of display elements; 
a plurality of spacers disposed between the plurality of pixel areas; an encapsulating layer disposed on the display elements; 


and touch sensing electrodes disposed on the encapsulating layer, each of the touch sensing electrodes including a plurality of metal mesh lines and an opening part located between the plurality of metal mesh lines, 
and a plurality of touch sensing electrodes disposed on the encapsulating layer, each of the plurality of touch sensing electrodes including a plurality of metal mesh lines and an opening part located between the plurality of metal mesh lines, 


wherein each of the plurality of spacers overlaps with the pixel defining layer when viewed perpendicularly to a major surface of the substrate, 
wherein each of the plurality of spacers overlaps with the pixel defining layer when viewed perpendicularly to a major surface of the substrate.


wherein the each of the touch sensing electrodes includes a first area having the opening part and a second area electrically insulated from the first area, wherein the second area is an area excluding the opening part, 
3. (Original) The display device of claim 2, wherein: the each of the plurality of touch sensing electrodes includes a first region having the opening part and a second region electrically insulated from the first region, and the second region is an area excluding the opening part.


and wherein at least parts of the plurality of display elements are disposed in the opening part of the first area of the each of the touch sensing electrodes.
7. (Original) The display device of claim 6, wherein: at least parts of the plurality of display elements are disposed in the opening part of the first region of the each of the plurality of touch sensing electrodes; 






The other aforementioned claim correspond as shown in the first chart above in a similar manner.

Allowable Subject Matter
Claims 2, 3, 6, 7, 9, 11, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694